DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson (US 2002/0127428).

Regarding Claims 1-2, Swanson teaches a material represented by Comarin 7 (page 1):

    PNG
    media_image1.png
    256
    371
    media_image1.png
    Greyscale


	
Regarding Claims 16 and 20, Swanson teaches Comarin 7 used in an organic light emitting display (OLED) (abstract) (per claims 16 and 20).

Allowable Subject Matter
Claims 3-15 and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to show:
X = S (per claim 3)
X= N(Ph) (per claims 4, 8-15)
DD with two carbazole groups (per claim 5)
At least one of D1, D2 and D4 is DD (per claim 6)
At least two of D1, D2, D3 and D4 are DD (per claim 7)
Light emitting material (per claims 17-19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786